Citation Nr: 0610121
Decision Date: 04/06/06	Archive Date: 06/16/06


Citation Nr: 0610121	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  02-10 851	)	DATE APR 06 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1982.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the veteran's 
application to reopen a claim for service connection for a 
left knee disorder.  The veteran perfected his appeal of this 
decision.  


VACATUR

On October 31, 2005, the Board entered a decision in this 
appeal denying the benefit sought.  Unfortunately, the Board 
rendered the October 2005 decision prior to affording the 
veteran's authorized representative an opportunity to present 
written argument on behalf of his claim.  

In January 2006, the Board received a motion to vacate the 
October 2005 decision, submitted by the veteran's 
representative on his behalf.  After reviewing the motion, on 
March 1, 2006, the undersigned Acting Veterans Law Judge 
ordered the October 31, 2005, decision of the Board vacated 
and a new decision be prepared after appropriate development 
and consideration of that evidence is accomplished.  38 
U.S.C.A. § 7103; 38 C.F.R. § 20.904.

The Board may vacate an appellate decision at any time, 
either on the request of the veteran or his representative, 
or on the Board's own motion, when there has been a denial of 
due process.  See 38 C.F.R. § 20.904(a) (2005).  Here, the 
Board finds that VA's failure to provide the veteran's 
authorized representative an opportunity to present written 
argument on his behalf prior to rendering the October 2005 
determination, resulted in denial of the veteran's right to 
due process of law.  Consequently, the Board's October 31, 
2005, decision is hereby vacated.


ORDER

The Board decision of October 31, 2005, is vacated.



____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

Citation Nr: 0529182	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  02-10 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Detroit Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In August 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge (VLJ) at the RO.  A transcript of 
that hearing is of record and associated with the claims 
file.  

In January 2005, this claim was remanded to the RO for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  This claim is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran has been advised of what evidence would 
substantiate his claim, and all evidence requisite for an 
equitable disposition of the veteran's claim has been 
developed and obtained.  

2.  By unappealed rating decision of July 1986, service 
connection for a left knee disorder was denied.  The veteran 
was notified of the denial by letter dated in August 1986.

3.  Evidence received since the July 1986 denial is not so 
significant that it must be considered in order to fairly 
decide the merits of this claim.  




CONCLUSIONS OF LAW

1.  The RO's July 1986 rating decision denying service 
connection for a left knee disorder was final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  Evidence submitted subsequent to the July 1986 denial of 
service connection for a left knee disorder is not new and 
material, and the claim is not reopened.  38 U.S.C.A. §§ 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the RO sent letters to 
the veteran in November 2001 and March 2005, which asked him 
to submit certain information, and informed him of the 
responsibilities of the claimant and VA concerning obtaining 
evidence to substantiate his claim.  In accordance with the 
requirements of the VCAA, the letters informed the veteran 
what evidence and information VA would be obtaining, and 
essentially asked the veteran to send to VA any information 
he had to process the claim (The RO's March 2005 letter asked 
the veteran to "[s]end us any medical reports you have.").  
The letters also explained that VA would make reasonable 
efforts to help him get evidence such as medical records, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  VA informed 
the veteran what he needed to show for service connection and 
to reopen a claim.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claim.  It is noted that the veteran was also 
provided with the text of 38 C.F.R. § 3.159, from which the 
United States Court of Appeals for Veterans Claims (Court) 
took the fourth notification element, in the statement of the 
case.  
 
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, as the November 2001 letter was sent to the appellant 
prior to the issuance of the December 2001 rating decision.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran, and VA medical reports are in the file.  He has 
not identified any additional evidence pertinent to his claim 
not already of record, or attempted to be located, or 
requested by VA.  There are no known additional records to 
obtain.  He was also provided an opportunity to testify at a 
hearing in support of his claim.  He did this before the 
undersigned at a Travel Board hearing in August 2004. 

The Board finds that VA has satisfied its duties to inform 
and assist him.  


II.  New and Material

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2005).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  

The Board notes that the regulations were amended to define 
"new" as not previously submitted and "material" as related 
to an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).  These regulations are effective 
prospectively for claims filed on or after August 29, 2001, 
and are not applicable in this case as the veteran's claim to 
reopen was filed prior to that date.

Therefore, the regulations in effect prior to August 
29, 2001, are the regulations that are determinative in this 
claim.  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a).   Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  In addition to the Board's jurisdictional 
responsibility to consider whether a claim should be 
reopened, the Board must inform the veteran that it had 
independently determined that his claim is reopened, 
irrespective of the RO's determination.  Wakeford v. Brown, 8 
Vet. App. 237 (1995).  

The RO denied service connection for a left knee disorder in 
July 1986, on the basis that the veteran's separation 
examination was negative for the claimed disability and the 
VA examination performed in connection with the claim showed 
a left knee disorder described by history only with X-rays 
suggestive of only effusion of the left knee.  The veteran 
was notified of the denial in a letter of August 1986.  The 
letter provided the veteran with his procedural and appellate 
rights.  He did not appeal the decision within one year of 
notice of the denial.  

The Board has reviewed the evidence of record since the 
July 1986 denial.  That evidence, consisting mostly of a 
December 2001 VA compensation report, VA outpatient treatment 
records, and testimony at an August 2004 Travel Board hearing 
before the undersigned, shows that the veteran claimed he  
has residuals of an injury he sustained to his left knee in 
service.  In the August 2004 Travel Board hearing testimony, 
the veteran testified that he initially injured his left knee 
in 1981 during service and his leg later gave out, requiring 
surgery , which he underwent in the early to mid 1980's at 
the VA Ann Arbor Medical Center, after service.  

In a December 2001 VA examination report, the veteran related 
that he sustained the left knee injury while working on a 
ship deck in service.  He was examined by doctors for his 
left leg injury, and had a big bruise on his leg.  After 
service discharge, his knee began to worsen and he required 
surgery on his knee.  He stated since that time, he 
occasionally had popping in the knee with some pain.  He 
related that he used a knee brace, especially in the winter.  
On examination, there was no deformity, swelling, or 
effusion.  He complained of vague pain around the joint.  X-
rays appeared normal and there was no evidence of any 
residual or traumatic pathology.  The diagnosis revealed 
history of injury and history of arthroscopic surgery in the 
past with subjective limitation of motion and complaints of 
pain.  The examiner opined that it was not likely that the 
veteran's current left knee complaints were related to his 
military service.  

Additional evidence consisted of VA outpatient treatment 
records, primarily of treatment unrelated to the veteran's 
left knee complaints.  A June 2001 VA outpatient treatment 
record showed complaints of right knee pain only.  

The newly proffered evidence, by itself or in connection with 
all the evidence previously assembled is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The outpatient treatment records are 
unrelated to his left knee disorder, and his December 2001 VA 
examination report opinion clearly does not attribute his 
left knee complaints to injury sustained in military service.  
None of this evidence shows any link between the claimed 
disability and service.  The only evidence linking his 
disability to service is the veteran's assertion of such.  
The veteran's contention regarding the cause of his 
disability is not probative, since as a layperson he is not 
competent to provide medical opinions that otherwise require 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, the petition to reopen the claim for 
service connection for a left knee disorder, is denied.  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for a left knee disorder has not 
been reopened, and the appeal is therefore, denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs





